Citation Nr: 0921475	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  97-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a general or special apportionment of the 
Veteran's disability compensation benefits on behalf of the 
Veteran's minor children.


REPRESENTATION

Appellant represented by:	Unrepresented
Veteran represented by:	Unrepresented


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 special appointment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied an apportionment 
on behalf of the Veteran's minor children.  A travel board 
hearing was scheduled at the RO before a member of the Board 
in September 1999 as requested by the appellant.  However, 
she failed to report and a request for postponement of the 
September 1999 hearing has not been received and granted.  
Therefore, the case will be decided as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.704 (2008).  In 
October 2005, the Board remanded the claim for further 
development.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for 
posttraumatic stress disorder which has been rated as 100 
percent disabling since March 24, 1994.

2.  The Veteran did not reside with the three minor children 
for whom the apportionment was sought.

3.  The Veteran is obligated, pursuant to a February 1996 
child support order, to pay $618.00 per month to the 
appellant effective February 1996.  There is no evidence that 
the Veteran has not reasonably discharged his responsibility 
to pay child support.


4.  The appellant has not demonstrated a financial hardship 
that warrants an apportioned share of the Veteran's 
compensation benefits.


CONCLUSIONS OF LAW

1. The criteria for general apportionment of the Veteran's 
disability compensation benefits have not been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 
(2008).

2.  The criteria for special apportionment of the Veteran's 
disability compensation benefits have not been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 1996, prior to the initial adjudication of the claim, 
the appellant and the Veteran were asked to submit financial 
information concerning the appellant's claim.  In addition, 
in September 2004 and June 2008, the appellant and the 
Veteran were asked to submit updated financial information 
with respect to the claim.

There is no allegation from either the Veteran or the 
appellant that they have any evidence in their possession 
that is needed for a full and fair adjudication of this 
claim.

Furthermore, notice as to Veteran status, existence of a 
disability, connection of that disability to service, and 
disability ratings have no application in the context of a 
claim for apportionment.  As to any defect in notice as to an 
effective date for a grant of apportionment, even if notice 
is required as to this element, no prejudice to the appellant 
could result from lack of notice as, absent a grant of 
apportionment, as in this case, no effective date will be 
assigned.
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, additional special procedural requirements 
apply.  A claim for an apportionment is a "contested claim" 
and is subject to special procedural regulations as set forth 
in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Board finds 
that the contested claims procedures have been followed in 
this case. In particular, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations.  Given that the disposition herein is favorable 
to the Veteran, the Board finds that any failure to provide 
the necessary notice is harmless error, and further finds 
that the veteran is not prejudiced by the Board's 
consideration of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1995).

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The appellant contends that she is entitled to an 
apportionment of the Veteran's benefits because of financial 
hardship.  Specifically, she contends that she is on a 
limited income which makes it difficult to provide for her 
children.

A Veteran's benefits may be apportioned if the Veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. 
App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances 
described in 38 C.F.R. § 3.451.  That regulation provides 
that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his "dependents" 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  38 C.F.R. § 3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
38 C.F.R. § 3.451.  The special apportionment was designed to 
provide for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e.g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

The Board first turns to whether a general apportionment of 
the Veteran's VA benefits is warranted.

By an April 1996 decision, the Veteran was granted service 
connection and awarded a 100 percent disability rating for 
PTSD, effective March 24, 1994.  His compensation award 
includes additional benefits due to his minor children.

As an initial matter, the Board notes that it previously 
sought clarification of the birth date of "C. L. J." and 
her paternity.  However, the evidence of record, including 
the child's birth certificate, indicates that she was born in 
August 1987.  In addition, while another man is listed as the 
father on her birth certificate, both the Veteran and the 
appellant have indicated that the Veteran is the child's 
father, and the Veteran has been ordered to pay and has paid 
child support to the appellant accordingly.

A February 1996 Order of a North Carolina District Court 
indicates that three children, C. D. J., III, born in August 
1993; C. L. J., born in August 1988; and J. R. J., born in 
December 1989, were born to the appellant and the Veteran.  
The court noted that the Veteran had not paid child support 
to the appellant with the exception of one $300.00 payment in 
January 1996 and ordered the Veteran to provide the sum of 
$618.00 per month in child support.  The order recognized 
that the Veteran was receiving VA benefits in the amount of 
$2,200.00 per month from VA at that time and would soon be 
receiving Social Security Administration (SSA) benefits.

In her February 1997 substantive appeal, the appellant 
claimed that while the Veteran had paid child support for the 
last six months, she feared that those payments would soon 
end.  She also claimed that the Veteran owed her $15,000.00 
in back child support, but failed to submit any documentation 
or objective evidence to substantiate her claim.

In March 1997, the Veteran submitted money order receipts 
that reflect child support payments to the appellant dating 
back to January 1996.  Those receipts included a notice of 
delinquency from the state of North Carolina reflecting that 
an arrearage of $1,272.00 was paid in full by the Veteran.

In December 1999, the Board remanded the claim to allow the 
appellant an opportunity to submit additional evidence in 
support of her claim.  However, she failed to respond to the 
Board's request.

In correspondence dated in January 2000, the Veteran 
indicated that he currently paid child support in the amount 
of $618.00 per month to the appellant and that each child 
received approximately $100.00 in SSA benefits.

In response to the Board's October 2005 remand for proof of 
child support payments, that same month the Veteran submitted 
a computer-generated history of child support payments from 
the clerk of the court which documented payments made from 
June 2003 to September 2005 and reflected that there was no 
arrearage.

In response to the RO's June 2008 request for updated 
financial information from both the appellant and the 
Veteran, that same month the Veteran submitted postal money 
order receipts and computer-generated forms reflecting 
payments dated from July 2005 to June 2008.  A history of 
child support payments shows that the Veteran paid an 
adjusted child support amount of $575.30 per month starting 
in January 2006 and of $130.00 starting in August 2007, and 
that there was no arrearage.  At that time, the Veteran 
indicated that all but one of his three children was over the 
age of eighteen years old.  The appellant failed to respond 
to the RO's request to submit additional information in 
support of her claim.
The Board finds that the Veteran has reasonably discharged 
his responsibility for paying child support to the appellant.  
While the Veteran was once in the arrears in child support 
payments, there is no evidence that he has failed to comply 
with the terms of the February 1996 child support order.  In 
her February 1997 substantive appeal, the appellant stated 
that she felt that the Veteran would not honor his child 
support obligation and that he was $15,000.00 behind in 
payments, but has failed to provide any objective evidence to 
substantiate her claim.  The controlling court records now 
demonstrate that there is no arrearage.  Accordingly, the 
Board finds that a general apportionment of the Veteran's 
disability compensation benefits on behalf of the Veteran's 
minor children pursuant to 38 C.F.R. § 3.450 is not 
warranted.

The Board now turns to whether a special apportionment of the 
Veteran's disability compensation benefits is warranted.

In June 1996, the appellant submitted an accounting of her 
monthly finances.  These included an income of $2,173.00, and 
expenses of $280.00 for rent, $200.00 for food, $240.00 for 
utilities, $100.000 for clothing, a $340.00 car payment, and 
$140.00 for car [insurance].  Her total monthly expenses were 
$1,700.00.  The appellant's net monthly income exceeded her 
expenses by $473.00 per month.

In July 1996, the appellant submitted an updated accounting 
of her monthly finances.  These included an income of 
$1,183.00, and expenses of $98.00 for housing which she 
expected to increase to $325.00 after child support payments, 
$478.00 for food for herself and her children, $215.00 for 
clothing for herself and her children, $60.00 for medical 
bills, $325.00 for school expenses, and $75.00 for furniture.  
Her total monthly expenses were $1,041.00; but she expected 
the monthly expenses to rise to $1,268.00 upon receiving 
child support from the Veteran.  The appellant's net monthly 
income before child support payments exceeded her expenses by 
$142.00 per month.

The appellant also submitted a December 1995 affidavit that 
she had filed in connection with efforts to secure child 
support from the Veteran.  That affidavit indicated that her 
total monthly needs and expenses were $2,414.68.  However, 
that figure included items such as tobacco and alcohol; dry-
cleaning, and cosmetics; entertainment (recreation), gifts to 
family members and others; travel/vacation expenses, and 
donations to her church.  While the appellant may choose to 
spend money on those items, those items are not necessities 
such that their omission would constitute any financial 
hardship.

By a July 1996 decision, the appellant was denied a special 
apportionment of the Veteran's VA disability income.

In an August 1996 notice of disagreement, the appellant's 
attorney argued that she earned only $1,182.00 while the 
Veteran made $2,200.00.  However, no updated accounting of 
the appellant's monthly finances was submitted at that time.

In her February 1997 substantive appeal, the appellant 
claimed that she earned $1,100.00 as a waitress.  She 
indicated that she was doing all that she can to make ends 
meet and financially, but that it was hard because her kids 
could not take dancing or gymnastics.  However, the appellant 
again failed to provide an updated accounting of her monthly 
finances at that time or at any other time during the 
remainder of this appeal.

In October 2005, the Veteran submitted an updated accounting 
of his monthly finances.  While the Veteran did not include 
his current monthly income, his expenses included a $932.00 
mortgage payment, $50.00 for home maintenance and repair; 
$542.00 for food; utilities including $289.00 for electric, 
$93.00 for cable/DSL, and $75.00 for phone; $28.00 for an 
exterminator; $19.00 for a home alarm system; $125.00 for 
clothing; auto expenses including a $203.00 car payment, 
$100.00 for car insurance, $240.00 for gas, and $50.00 for 
auto maintenance and repair; $618.00 for child support; 
$50.00 in legal fees; and $50.00 for medical payments for 
total expenses of $3,428.00 per month.

In response to the RO's June 2008 request for updated 
financial information from both the appellant and the 
Veteran, in June 2008 the Veteran submitted an undated child 
support worksheet that reflects and adjusted gross monthly 
income of $4,706.00 and adjusted child support payments of 
$575.30 in January 2006 and $130.00 in August 2007.  At that 
time the Veteran reiterated that all but one of his three 
children was over the age of eighteen years old.

In October 2008, the Veteran submitted VA Form 21-0788, 
Information Regarding Apportionment of Beneficiary's Award, 
which reflects a monthly income of $4,124.00 and expenses of 
$1,459.00 for housing, $900.00 for food, $450.00 for 
utilities, $80.00 for phone, $125.00 for clothing, $175.00 
for medical expenses, $200.00 for car insurance, a $70.00 car 
payment, and $400.00 for credit cards.  His total monthly 
expenses were $3,859.00.  The Veteran's net monthly income 
exceeded his expenses by $266.00.

At no point has the appellant shown that a hardship existed 
with regard to the Veteran's minor children when they were 
minors and in her custody.  The expenses listed by the 
appellant show no unusual conditions.  The appellant's 
December 1995 affidavit shows that she was able to afford 
tobacco and alcohol, travel and vacation, and to provide 
gifts for friends and family.  In her February 1997 
substantive appeal, the appellant alleged that it was hard to 
make ends meet and was unable to afford dance and gymnastics 
lessons for her children.  However, it appears that the 
appellant could have been more frugal with her expenses at 
that time as the aforementioned expenses do not constitute 
necessities the deprivation of which would cause the 
appellant or her children undue hardship.  While the 
Veteran's income in October 2008 exceeded his monthly 
expenses by about $266.00, the appellant's income in June 
1996 and July 1996 exceeded her expenses by $473.00 and 
$142.00, respectively.  More importantly, the appellant has 
not submitted any updated accountings or other evidence in 
support of her claim since the February 1997 substantive 
appeal, despite requests from the Board in December 1999 and 
the RO in September 2004 and June 2008.

Finally, the evidence reflects that the two children, C. L. 
J. born in August 1987 and J. R. J. born in December 1989, 
have attained eighteen years of age.  Thus, neither child now 
qualifies as a "child" for VA purposes inasmuch as they are 
not shown to be pursuing a course of instruction at an 
approved educational institution or to have been permanently 
incapacitated for self-support by reason of mental or 
physical defect at the date of attaining eighteen years of 
age.  38 C.F.R. §§ 3.57(a), 3.356 (2008).  The Veteran is 
still obligated to pay child support for minor child C. D. 
J., III, until August 2011.  However, there is no evidence 
that he has failed to fulfill that obligation.  Accordingly, 
the Board finds that a special apportionment of the Veteran's 
disability compensation benefits on behalf of the Veteran's 
minor children pursuant to 38 C.F.R. § 3.451 is not 
warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a general or special apportionment of the 
Veteran's disability compensation benefits and the 
appellant's claim must be denied.  As the preponderance of 
the evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to a general or special apportionment of the 
Veteran's disability compensation benefits on behalf of the 
Veteran's minor children, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


